DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/09/2021 has been entered.
Applicant’s amendment/response filed 08/09/2021 has been entered and made of record. Claims 1, 11, and 20 were amended. Claims 1-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pipeline orchestration unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tin (US 2014/0028801) in view of Vaidyanathan et al. (US 2020/0043218) and Schuttenberg et al. (US 9304777).
Regarding claim 1, Tin teaches/suggests: A method for performing 
in a first loop iteration at a base recursion depth of a ray tracing operation, launching a base 
in the first loop iteration, in response to the request of the ray trace, executing the ray trace (Tin Fig. 15: the illustrated framework including executing rtTrace at depth=0); and 
in a second loop iteration at the second recursion depth, executing the at least one 
Tin does not teach/suggest shader. Vaidyanathan, however, teaches/suggests shader (Vaidyanathan [0154]: “In one embodiment, recursive ray tracing is initiated by an API function that commands the graphics processor to launch a set of primary shaders or access dedicated ray generation circuitry which generates primary rays and spawns ray-scene intersections … This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0003]: “These functions, including material shading, can be evaluated on the large number of multithreaded SIMD processors commonly available inside a GPU. However, combining fixed-function traversal hardware with these programmable components presents significant challenges.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the framework of Tin to include shaders as taught/suggested by Vaidyanathan in order for programmable components.

Tin as modified by Vaidyanathan does not teach/suggest:
executing the ray trace to place an entry into a first portion of a shader queue, wherein the first portion of the shader queue is associated with a second recursion depth of the ray tracing operation that is subsequent to the base recursion depth, wherein the entry indicates at least one shader to be launched at the second recursion depth; 
Schuttenberg, however, teaches/suggests place an entry into a first portion of a queue (Schuttenberg col. 2 line 61 – col. 3 line 25: “In an embodiment, the queue 104 queues a plurality of instructions. The plurality of instructions queued in the queue 104 is, for example, subsequently executed by the processing unit 108 ... The queue 104 comprises a plurality of entries, as illustrated in FIG. 1 (e.g., each rectangular box in the queue 104 of FIG. 1 illustrates an entry of the queue 104).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the framework of Tin as modified by Vaidyanathan to include a queue as taught/suggested by Schuttenberg in order to queue shader instructions. As such, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests:
executing the ray trace to place an entry into a first portion of a shader queue, wherein the first portion of the shader queue is associated with a second recursion depth of the ray tracing operation that is subsequent to the base recursion depth, wherein the entry indicates at least one shader to be launched at the second recursion depth (Tin Fig. 15: the illustrated framework including generating ray from new random direction at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” Schuttenberg col. 2 line 61 – col. 3 line 25: “In an embodiment, the queue 104 queues a plurality of instructions. The plurality of instructions queued in the queue 104 is, for example, subsequently executed by the processing unit 108 ... The queue 104 comprises a plurality of entries, as illustrated in FIG. 1 (e.g., each rectangular box in the queue 104 of FIG. 1 illustrates an entry of the queue 104).”); 

Regarding claim 2, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 1, wherein: 
the shader operations comprise ray tracing operations (Tin Fig. 15: the illustrated framework); 
the base shader comprises a ray generation shader (Tin Fig. 15: the illustrated framework including generating initial camera ray at depth=0; Vaidyanathan [0154]: “In one embodiment, recursive ray tracing is initiated by an API function that commands the graphics processor to launch a set of primary shaders or access dedicated ray generation circuitry which generates primary rays and spawns ray-scene intersections.”); and 
the next recursion level shader comprises a trace ray operation (Tin Fig. 15: the illustrated framework including executing rtTrace at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 1, wherein the base shader specifies one or more shaders to be launched in response to the next recursion level shader (Tin Fig. 15: the illustrated framework including generating ray from new random direction at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 1, wherein the next recursion level shader is configured to place one or more shader entries into the shader queue at a recursion depth higher than the recursion depth of the base shader (Tin Fig. 15: the illustrated framework including generating ray from new random direction at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” Schuttenberg col. 2 line 61 – col. 3 line 25: “In an embodiment, the queue 104 queues a plurality of instructions. The plurality of instructions queued in the queue 104 is, for example, subsequently executed by the processing unit 108 ... The queue 104 comprises a plurality of entries, as illustrated in FIG. 1 (e.g., each rectangular box in the queue 104 of FIG. 1 illustrates an entry of the queue 104).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 1, further comprising: 
in the second loop iteration, executing one or more shaders specified by the base shader (Tin Fig. 15: the illustrated framework including executing rtTrace at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 5, wherein executing the one or more shaders comprises identifying one or more shaders in a shader queue at a recursion depth equal to one plus the base recursion depth; and executing the identified one or more shaders (Tin Fig. 15: the illustrated framework including executing rtTrace at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” Schuttenberg col. 2 line 61 – col. 3 line 25: “In an embodiment, the queue 104 queues a plurality of instructions. The plurality of instructions queued in the queue 104 is, for example, subsequently executed by the processing unit 108 ... The queue 104 comprises a plurality of entries, as illustrated in FIG. 1 (e.g., each rectangular box in the queue 104 of FIG. 1 illustrates an entry of the queue 104).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 1, further comprising: 
in the second loop iteration, or a loop iteration after the second loop iteration, detecting that a shader executed at that loop iteration requested a next recursion level shader be executed (Tin Fig. 15: the illustrated framework including generating ray from new random direction at ++depth; Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders.”); and 
in response to the detecting, setting the current recursion depth to be the lesser of the maximum recursion depth and the current recursion depth incremented by one (Tin Fig. 15: ++depth; depth <= MAX_DEPTH).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Tin as modified by Vaidyanathan and Schuttenberg teaches/suggests: The method of claim 1, wherein: 
the base shader is configured to add a shader entry to a shader queue at the base recursion depth, the shader entry corresponding to a remaining portion of the base shader (Tin Fig. 15: the illustrated framework; Vaidyanathan [0151]: “Recursion is managed by splitting a function into continuations that execute upon returning and regrouping continuations before execution for improved SIMD occupancy;” Schuttenberg col. 2 line 61 – col. 3 line 25: “In an embodiment, the queue 104 queues a plurality of instructions. The plurality of instructions queued in the queue 104 is, for example, subsequently executed by the processing unit 108 ... The queue 104 comprises a plurality of entries, as illustrated in FIG. 1 (e.g., each rectangular box in the queue 104 of FIG. 1 illustrates an entry of the queue 104).”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 11-16 and 19 recite limitations similar in scope to those of claims 1-6 and 9, respectively, and are rejected using the same rationales. Tin as modified by Vaidyanathan and Schuttenberg further teaches/suggests a pipeline orchestration unit (Tin Fig. 15: the illustrated framework; Vaidyanathan [0046]: “The 3D pipeline 312 includes programmable and fixed function elements that perform various tasks within the element and/or spawn execution threads to a 3D/Media sub-system 315.”).

Claim 20 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Tin as modified by Vaidyanathan and Schuttenberg further teaches/suggests a non-transitory computer-readable medium storing instructions (Tin [0151]: “The computer-executable program may be pre-stored in the computer processor(s), or the computer processor(s) may be functionally connected for access to a non-transitory computer-readable storage medium on which the computer-executable program or program steps are stored.”).

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tin (US 2014/0028801) in view of Vaidyanathan et al. (US 2020/0043218) and Schuttenberg et al. (US 9304777) as applied to claims 1 and 11 above, and further in view of Hoffman et al. (US 6978271).
Regarding claim 7, Tin as modified by Vaidyanathan and Schuttenberg does not teach/suggest: The method of claim 1, further comprising: 
in the second loop iteration, or a loop iteration after the second loop iteration, detecting that no shader program executed in that loop iteration requests a next recursion level shader be executed; and 
in response to the detecting, decrementing the current recursion depth.
Hoffman, however, teaches/suggests:
in the second loop iteration, or a loop iteration after the second loop iteration, detecting that no main loop is complete when the level is decremented to -1 (initial traversal call or traversal of the tree is complete).”); and 
in response to the detecting, decrementing the current recursion depth (Hoffman col. 8 ll. 24-53: “While following links (child or sibling links), if the associated link is nil (not linked to a node), then the level is decremented and the current node pointer points to the next sibling node.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the recursion depth of Tin to be decremented as taught/suggested by Hoffman as another way to complete the main loop.

Regarding claim 8, Tin as modified by Vaidyanathan and Schuttenberg does not teach/suggest: The method of claim 1, further comprising: 
after one or more loop iterations, detecting that the current recursion depth is below a threshold; and 
ending the loop in response to the detecting.
Hoffman, however, teaches/suggests:
after one or more loop iterations, detecting that the current recursion depth is below a threshold (Hoffman col. 8 ll. 24-53: “The main loop is complete when the level is decremented to -1 (initial traversal call or traversal of the tree is complete).”); and 
ending the loop in response to the detecting (Hoffman col. 8 ll. 24-53: “The main loop is complete when the level is decremented to -1 (initial traversal call or traversal of the tree is complete).”).
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Claims 17 and 18 recite limitations similar in scope to those of claims 7 and 8, respectively, and are rejected using the same rationales.
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Deng are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0230259 – instruction queue
US 2010/0299501 – instruction queue
US 2020/0097293 – shader queues
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611